The Ordinary.
In general, no person is entitled to an appeal unless a party to the suit, or interested in the subject matter. And the constitution of the state, which is the only foundation for this appeal, says all persons aggrieved, by any order, sentence, or decree of the Orphans Court, may appeal from the same. A stranger to the matter could not appeal. This is-not a suit inter partes, but a proceeding in rem, strictly so called. • The matter is the guardianship of the alleged idiot. It is difficult to perceive how any one can have an interest in it besides herself. Any proper person, such as a near relative, or one who has an interest in her estate as her presumptive heir or next of kin, would he' allowed to intervene on her behalf before the Orphans Court, or on appeal in her name, as her next friend; but surely a mere stranger, with no allegation of relationship to her, or present or prospective interest in her property, can be entitled to an appeal as a person aggrieved by the decree.
It nowhere appears, by proof or allegation, that the appellants have any interest in the matter, or are in any way-related to the idiot.
The appeal, therefore, must be dismissed.